Citation Nr: 1760439	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1993 to July of 1993 and on active duty from January 2003 through May 2004.  He also had service in the National Guard with periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's testimony was received during an October 2016 Board hearing.  A transcript of that testimony is associated with the record.

This case was remanded in May 2017 and is again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2017, the Board reopened the Veteran's claims of entitlement to service connection for hypertension and left ear hearing loss and remanded for development, including attempting to obtain National Guard service records, contacting the Veteran for private treatment records, obtaining outstanding VA treatment records since March 2016, and affording the Veteran VA examinations.

In a September 2017 Correspondence, development was requested to attempt to verify the Veteran's National Guard service and in a November 2017 Correspondence the Veteran was informed that the records were unable to be obtained.  See September 2017 and November 2017 Subsequent Development Letters; see also November 2017 Appellant's Post-Remand Brief.

However, the Board notes that to date it does not appear the Veteran was contacted and asked to provide, or submit a release for VA to obtain, any outstanding private treatment records.  See November 2017 Appellant's Post-Remand Brief.  While the Veteran was sent a VA Form 21-4142 for private treatment records from Dr. P.S., these records were identified in connection with the Veteran's August 2017 claims for benefits unrelated to the current claims on appeal and no VA Form 21-4142 has been sent with regard to his claims for service connection for hypertension or left ear hearing loss.  Additionally, VA examinations are still needed to adjudicate the claims.  

Therefore, the Board finds that a remand is again warranted in order to attempt to obtain any outstanding VA treatment records, ask the Veteran to identify and authorize release of relevant private treatment records, and afford the Veteran with VA examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Continue to develop for the Veteran's outstanding National Guard/Reserve records.  If after taking any necessary development and such cannot be obtained, prepare a formal finding of unavailability for the record and notify the Veteran of such.

2.  The AOJ should ask the Veteran to identify any VA and non-VA testing and/or treatment related to his hypertension and left ear hearing loss.  With the Veteran's assistance, the AOJ should undertake appropriate development to obtain any outstanding treatment records, to include providing him with a VA Form 21-4142 Authorization and Consent to Release Information to aid him in identifying these records.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any hypertension disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should opine whether it is at least as likely as not that the Veteran's hypertension began during his period of service (January 2003 to May 2004), or within one year thereafter.

The examiner should note a September 2005 National Guard treatment record reflecting that the Veteran was being followed for ongoing blood pressure.  Those records show that the Veteran was taking blood pressure medications and that self-checks of his blood pressure revealed that he was maintaining a blood pressure at home of 148/112 mmHg.  A blood pressure reading taken at that time was 130/90 mmHg.  Repeated blood pressure readings taken during a National Guard medical examination in April 2006 showed 136/90 mmHg, 138/98 mmHg, and 136/100 mmHg.

4.  Then, after the development in 1 and 2 has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any left ear hearing loss disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should opine whether it is at least as likely as not that the Veteran's left ear hearing loss began during his period of service (January 2003 to May 2004), or within one year thereafter.

A complete rationale with regard to all opinions is requested.  If the examiner cannot opine as to the foregoing without resorting to speculation, he or she should so state and explain why.

5.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

